EXHIBIT 10.3


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

               This Amendment No.1 to Employment Agreement, dated as of June 4,
2007 (this “Amendment”), between National Home Health Care Corp., a Delaware
corporation having an address at 700 White Plains Road, Scarsdale, New York
10583 (the “Company”), and Robert P. Heller, an individual having an address at
700 White Plains Road, Scarsdale, New York 10583 (“Employee”).

W I T N E S S E T H :

               WHEREAS, the Company and the Employee desire to amend the
Employment Agreement, dated as of November 28, 2006 (the “Employee Agreement”),
between the Company and the Employee, pursuant to the terms hereof.

               NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

               1.       Amendments.

                         (a)        In the first sentence of Section 5(a) of the
Employment Agreement, the number “$255,000” is hereby deleted and replaced with
the following number: “$230,000".

                         (b)        The following sentence is added to the end
of Section 5(b)(ii) of the Employment Agreement:

  “Notwithstanding anything to the contrary herein, the parties agree that in
lieu of the determination of the Base Year Amount set forth in this Section
5(b)(ii), on the Effective Date, the Employee and the Company shall negotiate in
good faith to equitably adjust the Base Year Amount taking into account the
increase in EBITDA of the Company for the four fiscal quarters of the Company
ending April 30, 2007 relative to the EBITDA of the Company for the four fiscal
quarters of the Company ending immediately prior to the date of the Employment
Agreement (i.e., November 28, 2006).”


                         (c)        The following clause is added to the end of
the first sentence of Section 5(c) of the Employment Agreement:

  “; provided, that the first $50,000 otherwise payable to the Employee in
respect of such Profits Interest shall be paid to the persons or entities who
have made contributions of Contributed Capital to the Company pro rata in
accordance with their respective contributions of Contributed Capital.”




--------------------------------------------------------------------------------

                         (d)        The following sentence is added immediately
following the fourth sentence of Section 5(c) of the Employment Agreement:

  “The parties hereby agree that Schedule B is hereby deemed to be adjusted to
reflect that the first $50,000 otherwise payable to the Employee in respect of
his Profits Interest (and the first $250,000 otherwise payable to Steven Fialkow
in respect of his Profits Interest) shall be paid to the persons or entities who
have made contributions of Contributed Capital to the Company.”


                         (e)        In the first sentence of Section 11 of the
Employment Agreement, the number “$739,396.00” is hereby deleted and replaced
with the following number: “$859,999.00".

                         (f)        The following sentence is added immediately
after the first sentence of Section 11 of the Employment Agreement:

  “The Employee and the Company hereby agree that if the Company is required to
make the payment to the Employee pursuant to the immediately preceding sentence
as a result of a Change in Control, then such payment shall be reduced by
$75,000 if the persons or entities who have made contributions of Contributed
Capital shall not have achieved at least a 15% internal rate of return (net of
all payments required to be made in connection with the Change in Control) in
respect of their Contributed Capital as of the date on which the Change in
Control occurs (after giving effect to the transactions resulting in such Change
in Control).”


               2.           Capitalized Terms. Capitalized terms used herein but
not defined herein have the meanings given to such terms in the Employment
Agreement.

               3.           No Other Amendments. Except as set forth herein, the
Employment Agreement remains in full force and effect in accordance with its
terms.

               4.           Applicable Law. This Amendment shall be deemed to
have been made, drafted, negotiated and the transactions contemplated hereby
consummated and fully performed in the State of New York and shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflicts of law rules thereof. Nothing contained in this
Amendment shall be construed so as to require the commission of any act contrary
to law, and whenever there is any conflict between any provision of this
Amendment and any statute, law, ordinance, order or regulation, contrary to
which the parties hereto have no legal right to contract, the latter shall
prevail, but in such event any provision of this Amendment so affected shall be
curtailed and limited only to the extent necessary to bring it within the legal
requirements.



--------------------------------------------------------------------------------

               5.           Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

      NATIONAL HOME HEALTH CARE CORP.  
  By: /s/ Steven Fialkow

--------------------------------------------------------------------------------

  Name: Steven Fialkow   Title: President  

  /s/ Robert P. Heller

--------------------------------------------------------------------------------

  Robert P. Heller